DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 25 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s argument with respect to Claims 1 and 11, pages 6 and 7 submitted 25 April 2022 has been considered but is moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Urano US 2012/0161533, in view of Park et al. US 2013/0038278, in view of Kondo et al. US 20080200219.
Regarding Claims 1 and 11, Urano teaches a contactless power supply system comprising: 
a power transmitting apparatus (110, fig. 3) that wirelessly transmits power; and 
a power receiving apparatus (120, fig. 3) that wirelessly receives power from the power transmitting apparatus, 
wherein at least one of the power transmitting apparatus or the power receiving apparatus includes: 
one or a plurality of magnetic coupling elements that include at least one power transfer coil (power feeder coil 1, fig. 3) and at least one detection coil (detection coil 6a, fig. 3), and
a detector that measures an electrical parameter related to the one or plurality of magnetic coupling elements or to a circuit that at least includes the one or plurality of magnetic coupling elements (resonance current detector 6, refer to [0049]).
Urano however is silent regarding a positioning unit disposed near at least one respective coil from among the at least one power transfer coil or the at least one detection coil included in the one or plurality of magnetic coupling elements.
Park teaches a positioning unit (139, fig. 3) disposed near at least one respective coil from among the at least one power transfer coil or the at least one detection coil included in the one or plurality of magnetic coupling elements (refer to [0035]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the positioning unit as taught by Park with the detecting apparatus of Urano in order to properly set the positions of the coils.
The combination of Urano and Park teaches a detector that measures an electrical parameter related to the one or plurality of magnetic coupling elements, however is silent regarding a detector that measures an electrical parameter related to the one or plurality of magnetic coupling elements or to a circuit that at least includes the one or plurality of magnetic coupling elements, and determines from a change in the electrical parameter whether a foreign matter that generates heat due to magnetic flux is present.
Kondo teaches a detector (thermistor 51, fig. 5) that measures an electrical parameter (resistance) related to the one or plurality of magnetic coupling elements or to a circuit that at least includes the one or plurality of magnetic coupling elements, and determines from a change in the electrical parameter whether a foreign matter that generates heat due to magnetic flux is present (Since the coil air-core section 31A has a high magnetic flux density, when a metal foreign object exists so that the coil air-core section 31A is covered therewith, a flux linkage to the foreign object increases, whereby the metal foreign object produces heat due to an eddy current. … The thermistor 51 detects heat produced from a metal erroneously inserted between the positioning protrusion 14 and the positioning depression 24 during power transmission due to electromagnetic induction., refer to [0075] and [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the detector as taught by Kondo with the detecting apparatus of the combination of Urano and Park in order to protect any foreign object from being heated.
Regarding Claims 2 and 12, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, and further teaches wherein the positioning unit is disposed in a same layer as the at least one respective coil near which the positioning unit is disposed (refer to fig. 3 and [0035]-[0036] of Park).
Regarding Claims 3 and 13, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 2 and 12, and further teaches wherein the at least one respective coil is a power transfer coil included in the at least one power transfer coil (power feeder coil 1, fig. 3 of Urano).
Regarding Claims 4 and 14, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 2 and 12, and further teaches wherein the at least one respective coil is a detection coil included in the at least one detection coil (detection coil 6a, fig. 3 of Urano).
Regarding Claims 5 and 15, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, and further teaches wherein the at least one power transfer coil is at least one power receiving coil (power receive coil 7, fig. 3 of Urano).
Regarding Claims 6 and 16, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, and further teaches wherein the electrical parameter is a Q factor of the one or plurality of magnetic coupling elements or of the circuit that at least includes the one or plurality of magnetic coupling elements (refer to [0064] of Urano).
Regarding Claims 7 and 17, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, and further teaches wherein an outer dimension of the positioning unit smaller than an inner dimension of the at least one respective coil near which the positioning unit is disposed (refer to fig. 3 and [0035]-[0036] of Park).
Regarding Claims 8 and 18, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, and further teaches wherein the positioning unit is surrounded by the at least one respective coil near which the positioning unit is disposed, from a plan view perspective (refer to fig. 3 and [0035]-[0036] of Par).
Regarding Claims 9 and 19, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, and further teaches wherein the at least one power transfer coil is disposed in a different layer as the at least one detection coil (6a, fig. 3 of Urano).
Regarding Claims 10 and 20, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, and further teaches wherein at least a part of the positioning unit is a magnetic material (refer to fig. 3 and [0035]-[0036] of Park).
Regarding Claims 21 and 22, the combination of Urano, Park, and Kondo teaches all of the limitations of Claims 1 and 11, however is silent wherein the positioning unit includes two raised sections at opposing ends of and defining an opening, and portions of at least two of the detection coils are disposed in the opening.  It would have been an obvious matter of design choice to configure the positioning unit with two raised sections at opposing ends of and defining an opening, and portions of at least two of the detection coils are disposed in the opening, since applicant has not disclosed that the two raised sections at opposing ends of and defining an opening, and portions of at least two of the detection coils are disposed in the opening solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the positioning unit has taught by the combination of Urano, Park, and Kondo.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 August 2022
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836